Citation Nr: 0318217	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to the service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran had active service from June 1960 to June 1962 
and from July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 rating decision of San Juan, the 
Commonwealth of Puerto Rico Department of Veterans Affairs 
(VA) Regional Office (RO).

The issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
bilateral hearing loss will be addressed in the REMAND 
section of this decision. 

FINDING OF FACT

Tinnitus is unrelated to the veteran's exposure to hazardous 
noises during service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R.§ 3.303 
(2002).

VCAA

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) amended VA's duties to notify and to 
assist claimants applying for veterans' benefits. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of what 
information and evidence, not already of record, is necessary 
to substantiate the claim, indicating which information and 
evidence is to be provided by the claimant and which VA will 
attempt to obtain on behalf of the claimant.  In the 
September 2002, supplemental statement of the case, the RO 
notified the veteran of the evidence necessary to 
substantiate the claim for tinnitus by informing him of the 
basis for the denial, that is, no evidence of acoustic trauma 
in service.  Also, in same supplemental statement of the case 
(SSOC), the RO cited the regulation implementing the VCAA, 
providing actual notice of the duties to notify and to 
assist.  The veteran was also on notice that VA would obtain 
records of Federal agencies, including VA records, he 
identified and that he was responsible for identifying and 
submitting records from State or local governments, private 
health-care providers, current or former employers and other 
non-Federal governmental sources, unless he signed a release, 
which would authorize VA to obtain them.  For these reasons, 
the Board concludes that the duty-to-notify provisions of the 
VCAA have been complied with. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, after the issuance of 
the supplemental statement of the case in September 2002, the 
veteran informed the RO that he had wanted his case forwarded 
to Board for final disposition.  As the veteran has not 
identified any additional evidence and as the RO has already 
obtained evidence previously identified, the Board concludes 
that the duty-to-assist provisions of the VCAA have been 
complied with. 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of Record 

The veteran asserts that, during his second period of 
service, he worked with electric generators for almost three 
years, resulting in tinnitus. 

The service medical records for both periods of service do 
not show any complaint or finding of tinnitus.  The records 
do show that, during the second period of service, the 
veteran worked in a hazardous noise area and that he was 
required to wear both earplugs and earmuffs while in a noise 
area. 

On VA audiology examination in October 1997, the veteran 
complained of constant tinnitus since 1977.  He stated that, 
during service while in Korea for 13 months and in Colorado 
for 18 months, he was exposed to noise while working with 
generators.  

On VA general medical examination in July 1999, the veteran 
complained of a buzzing noise in his left ear.  The diagnosis 
was left ear tinnitus. 

On audiometric testing in June 2000, conducted by a private 
health-care provider, the veteran reported hearing 
difficulties for more than five years and a history of noise 
exposure.  

On audiometric testing in June 2001, also conducted by a 
private health-care provider, the veteran complained of 
constant left ear tinnitus for several years.  History 
included noise exposure for five years.  The examiner noted 
military service in Korea. 

In June 2002, the RO requested a VA expert opinion to clarify 
if the veteran's currently diagnosed tinnitus was 
etiologically related to occupational noise exposure during 
military service. 

In response to the RO's request, a VA audiological 
examination was conducted in July 2002.  The examiner 
reported that she had reviewed the veteran's file.  The 
veteran complained of constant tinnitus since 1977.  The 
veteran stated that, during service while in Korea for 13 
months and in Colorado for 18 months, he was exposed to noise 
while working with generators.  The diagnosis was left ear 
tinnitus.  The examiner expressed the opinion that, since 
there was no evidence of ear problems when the veteran was 
discharged in 1977, she could not related tinnitus to his 
work during service. 

Analysis 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Basically, service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service.  38 C.F.R. § 3.303(a).  

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West,
12 Vet. App. 247, 253 (1999). 

As for the first element, the evidence is sufficient to 
establish a current disability, namely, tinnitus, as evidence 
by the diagnosis on VA examination in July 2002. 

As for the second element, the service medical records show 
that, although the veteran worked in a noise environment, he 
was required to wear earplugs and earmuffs for protection.  
Moreover, the medical records during the second period of 
service, including the report of separation examination, are 
completely silent as to any history of acoustic trauma.  As 
the medical evidence fails to establish the in-service 
injury, acoustic trauma, the evidence is insufficient to 
establish the second element.  

As for the third element, even if the Board accepted the fact 
that the veteran was exposed to acoustic trauma, a showing of 
continuity of symptoms after discharge from service is 
required.  The record shows that symptoms of tinnitus were 
first documented in 1997, twenty years after service.  

Also on the medical question of a nexus between the currently 
diagnosed tinnitus and noise exposure in service, the VA 
examiner expressed the opinion that current tinnitus is 
unrelated to service.  As for the veteran's statements, 
relating tinnitus to noise exposure in service, he is not 
qualified to offer an opinion, requiring medical knowledge as 
to the cause of tinnitus.  For these reasons, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER 

Service connection for tinnitus is denied.


REMAND 

In a November 1997 rating decision, the RO denied service 
connection for bilateral hearing loss.  After the RO provided 
the veteran notice of the adverse determination and of his 
appellate rights, he did not appeal the decision and it 
became final.  

In May 2000, the veteran petitioned the RO to reopen the 
claim.  In adjudicating the claim, the RO decided the claim 
on the merits without regard to finality of the November 1997 
rating decision. 

Since the Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened and before 
the Board can address a question that has not been addressed 
by the RO, this matter is remanded for the following action: 

1.  Ensure that the VCAA notification and 
development requirements have been 
complied with.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

2.  Review the record addressing the 
question of whether new and material 
evidence has been received to reopen the 
claim of service connection for bilateral 
hearing loss.  Regardless of the ultimate 
determination, 


furnish the appellant and his 
representative with a supplemental 
statement of the case, citing the 
governing version of 38 C.F.R. § 3.156. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

